


110 HR 1888 IH: Cool and Efficient Buildings

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1888
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Hoekstra (for
			 himself, Mr. Baird,
			 Mr. Walsh of New York,
			 Mr. Franks of Arizona,
			 Mr. Akin, Ms. Jackson-Lee of Texas,
			 Mr. Grijalva,
			 Mr. Knollenberg,
			 Mr. Clay, Mr. Moore of Kansas, Mr. Chabot, Mr.
			 Rogers of Michigan, Mr.
			 Ehlers, Mr. Gary G. Miller of
			 California, Mr. McHugh,
			 Mr. Upton,
			 Mr. Souder,
			 Mr. Gillmor,
			 Mr. McCotter,
			 Mr. Davis of Kentucky,
			 Mr. Gerlach,
			 Mr. Doyle,
			 Mr. Keller of Florida,
			 Mr. Calvert,
			 Mrs. Musgrave,
			 Mr. Platts,
			 Mr. English of Pennsylvania,
			 Mr. Gonzalez, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  shorter recovery period for the depreciation of certain systems installed in
		  nonresidential buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Cool and Efficient Buildings
			 Act.
		2.Recovery period
			 for depreciation of certain systems installed in nonresidential
			 buildings
			(a)20-year recovery
			 periodSubparagraph (F) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 20-year property) is amended to read as
			 follows:
				
					(F)20-year
				propertyThe term
				20-year property means—
						(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
						(ii)any
				property—
							(I)which is part of a
				heating, ventilation, air conditioning, or commercial refrigeration
				system,
							(II)which is
				installed on or in a building which is nonresidential real property, and
							(III)the original use
				of which commences with the
				taxpayer.
							.
			(b)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code (relating to property to which straight line method applies) is amended by
			 redesignating subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and
			 (I), respectively, and by inserting after subparagraph (E) the following new
			 subparagraph:
				
					(F)Property described
				in subsection
				(e)(3)(F)(ii).
					.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 is amended by striking the item relating to subparagraph (F) and inserting the
			 following new items:
				
					
						
							
								(F)(i)25
								
								(F)(ii)25
								
							
						
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006.
			
